Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "wherein the substrate is mountable…" in the claim. While it is reasonably clear to the reader what “the substrate” is referring to and its existence, specifically by the previous introduction of “a substrate shape”, in addition with the entire claim being directed to a substrate tray, the substrate itself should be directly introduced, which adds greater clarity, such as “a substrate”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 cites, “…on a substrate support portion of a lower partition frame joined to a bottom surface of an upper partition frame in the partition frame…” However, the latter instance of “the partition frame” is unclear as to which one of the many previous partition frames was mentioned. Specifically, is it the lower or upper partition frame? Furthermore, how can a partition frame be in a partition frame? Are there three partition frames, i.e. the lower and upper partition frames in a third partition frame in the example? 
Regarding claim 2, it cites, “…wherein as a structure to insert and penetrate the wire through a thickness of the partition frame, in a case that a penetration hole is opened in a center of the thickness by 
Claim 3 has the same problem with the single instance of “the wire”. Claim 3 further cites, “…a slide shafts to conducting slide guide of the slide body and coil springs wound around the slide shafts intervening between the outer frame and the slide body…” It is extremely unclear what this clause is talking about. What are the subject and verb? Is the slide the subject or slide shafts? What is intervening, the shafts or the springs? 
Claim 4 cites “the slide shafts…the slide body” However, it dependent on claim 1, which never mentioned it, thus creating antecedent issues. Furthermore, it is unclear “right and left two shafts” mean right and left shaft for a total of two or right and left each has two shafts for a total of four. 
Claim 5 cites the partition frame and the wire. However, as previously mentioned, a plurality of those elements were introduced and it is unclear which specific one it is referring or it could be rewritten as one of the plurality of those aforementioned elements. Furthermore, it cites, “…a distance between a bottom surface of the partition frame and the substrate support portion or an upper surface of the wire lies in a range…” However, this clause is a bit ambiguous; specifically it could be better clarified whether the reference to upper surface of the wire refers to a distance between a bottom surface of the partition frame and an upper surface of the wire or simply that upper surface of the wire itself lies in the range from an unmentioned fourth element.  Claims 2-5 are also rejected by dependency to claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersdorff (US 20110174217) in view of Hwang (US 20050155557).
 	Regarding claim 1, Gersdorff teaches in Fig. 1 a substrate tray for use in a thin-film formation device ([0004]), wherein there are formed substrate mountable spaces (grid spaces in 4 that support the substrate back surface, Fig. 1) each of which substantially corresponds to a substrate shape (corresponds to a square shaped section of the substrate Fig. 1) by installing partition frames arranged in matrix (multiple frames/windows connected to form a grid/matrix in magnetic zone 4, Figs. 1-5) each of which has a substantial quadrangular frame shape (Fig. 1, 4-5, rectangular shape) within an outer frame (shadow mask 3, sandwiching substrate 2 with 4 and is outermost/top/most exposed to the outside atmosphere, Fig. 1, also forming the corresponding rectangle/grid windows) and by partitioning inside of the outer frame in a grid (as discussed, Fig. 1-3, 3 has multiple openings/grid), but does not teach wherein a plurality of wires are installed between front and rear side frames mutually opposing within the outer frame and each partition frame is connected and supported by the wires and wherein the substrate is mountable on a substrate support portion of a lower partition frame joined to a bottom surface of an upper partition frame in the partition frame or on the wires crossing the substrate mountable spaces; however Hwang teaches a plurality of wires (Fig. 4a 352, 352a [0059]) are installed between front and rear side frames (between front and rear, left/right half frames of 354, Fig. 4a) mutually opposing within the outer frame (left, right halves of 354 face each other within 362, Fig. 4a, 6b) and each partition frame is connected and supported by the wires (each 354 is connected at both ends by 352 and supported/fastened), and wherein the substrate is mountable on a substrate support portion of a lower partition frame joined to a bottom surface of an upper partition frame in the partition frame or on the wires crossing the substrate mountable spaces (the substrate is supported by the wires crossing the frame space, Figs. 6a-d); it would have been obvious to those skilled in the art at the time of the invention to modify Gersdorff with said elements in order to increase support for a large substrate across the substrate area, to prevent warping or breaking [0014]. 
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718